Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-5, 7 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerer (Pub. No.: US 2009/0039498 A1).

Regarding Claim 1, Bayerer discloses
a power semiconductor module, comprising: 							a first substrate (Par. 0067; Fig. 10 – a first substrate comprising layers 13 (a metal layer), 23 (a ceramic layer) & 14 (a metal layer)); 								a first aluminum oxide layer arranged on the first substrate (Par. 0067, 0079; Fig. 10 – first aluminum oxide layer 22); 										a conductive layer arranged on the first aluminum oxide layer (Par. 0067, 0079; Fig. 10 – conductive layer comprising layer 11; first aluminum oxide layer 22); 				a first semiconductor chip arranged on and electrically connected to the conductive layer (Par. 0067, 0079; Fig. 10 – first semiconductor chip 40); and 						an electrical insulation material enclosing the first semiconductor chip (Par. 0040, Figs. 10-11 – electrical insulation material 51), wherein the first substrate is a direct aluminum bonded substrate (Par. 0079), wherein the first aluminum oxide layer is configured to electrically insulate the first semiconductor chip from the first substrate (Par. 0067) .

Regarding Claim 2, Bayerer, as applied to claim 1, discloses
the power semiconductor module, wherein the first aluminum oxide layer has a thickness of 400 nm or more (Par. 0053).

Regarding Claim 4, Bayerer, as applied to claim 1, discloses
the power semiconductor module, wherein the conductive layer is a structured layer comprising conductor tracks (Fig. 10 - implied).

Regarding Claim 5, Bayerer, as applied to claim 1, discloses
the power semiconductor module, wherein the conductive layer is a layer stack of at least two metal layers (Par. 0036, Fig. 10 – conductive layer comprising layers 11 & 41). 

Regarding Claim 7, Bayerer, as applied to claim 1, discloses
the power semiconductor module, further comprising:						a second aluminum oxide layer arranged on the first substrate (Fig. 10 – second aluminum oxide layer 21),									wherein a thickness of the first aluminum oxide layer is greater than a thickness of the second aluminum oxide layer (Par. 0054; Fig. 10).

Regarding Claim 12, Bayerer discloses
a power semiconductor module, comprising: 							an aluminum substrate comprising a housing of the power semiconductor module and/or a heat sink (Par. 0067, 0079; Figs. 10-11 – aluminum substrate 13); 					an aluminum oxide layer arranged on the aluminum substrate (Par. 0067, 0079; Figs. 10-11 – aluminum oxide layer 22); 										a printed circuit board arranged above the aluminum oxide layer, wherein a 
power semiconductor chip is embedded into the printed circuit board (Par. 0039, 0067, 0079; Figs. 10-11 – circuit board 8 together with insulation layer 51, busbars 35, 36, terminal 31, 32 & 34  together can be considered (at least under BRI) as the printed circuit board); and 			a layer of thermally conductive paste arranged between the aluminum oxide layer and the printed circuit board, wherein the aluminum oxide layer is configured to electrically insulate the power semiconductor chip from the aluminum substrate  (Par. 0036-0039, 0067, 0079; Figs. 10-11; bonding layer 41 could potentially be a conductive adhesive which in turn could be equated to be a conductive paste). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 3 is rejected under 35 U.S.C. 103 as obvious over Bayerer (Pub. No.: US 2009/0039498 A1), as applied to claim 1, further in view of Dunn et al. (Pub. No.: US 2007/0139864 A1).

Regarding Claim 3, Bayerer, as applied to claim 1, does not explicitly disclose        the power semiconductor module, wherein the first aluminum oxide layer is an anodized layer.		However, Dunn et al. teaches					            	                                   the power semiconductor module, wherein the first aluminum oxide layer is an anodized layer (Fig. 1 - this prior art teaches that one of the potential ways to form an aluminum oxide layer is by anodizing an aluminum foil/layer). 									Bayerer teaches placing a first aluminum oxide layer on the first substrate comprising Al metal (Par. 0079). However, this prior art is silent regarding the processes involved in forming this first aluminum oxide layer. Dunn et al., the secondary reference on the other hand, teaches that an aluminum oxide layer can be potentially formed by anodizing an aluminum metal foil.  	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Dunn et al. to adapt the power semiconductor module, wherein the first aluminum oxide layer of Bayerer is an anodized layer in order to form it taking advantage of well-established processes. 



Claim 6 is rejected under 35 U.S.C. 103 as obvious over Bayerer (Pub. No.: US 2009/0039498 A1), as applied to claim 1, further in view of Guth et al. (Pub. No.: US 2009/0206456 A1).

Regarding Claim 6, Bayerer, as applied to claim 1, does not explicitly disclose        the power semiconductor module, wherein the first semiconductor chip is connected to the conductive layer by a sintering connection.							However, Guth et al. teaches					            	                                   the power semiconductor module, wherein the first semiconductor chip is connected to the conductive layer by a sintering connection (Par. 0019, Fig. 1 - this prior art teaches that a semiconductor chip (106) could be connected to a conductive layer, such as a conductive substrate (102) by a sintering connection (104) instead of using a costly noble metal layer for the bonding purpose). 										Bayerer teaches the power semiconductor module, wherein the first semiconductor chip is connected to the conductive layer by use of a bonding layer 41, e.g. a soft solder, a conductive adhesive or a silver including layer (Par. 0036). Guth et al., the secondary reference on the other hand, teaches that the first semiconductor chip could be connected to the conductive layer by a sintering connection which is generally a less expensive process.  					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Guth et al. to adapt the power semiconductor module, wherein the first semiconductor chip of Bayerer is connected to the conductive layer by a sintering connection in order to implement cost-saving. 

Allowable Subject Matter
Claims 8-11 & 18 are allowed.        							       The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 8: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a power semiconductor module, comprising: a first substrate;	a first aluminum oxide layer arranged on the first substrate; a conductive layer arranged on the first aluminum oxide layer; a first semiconductor chip arranged on and electrically connected to the conductive layer, the first semiconductor chip being part of a logic or control circuit arranged on the first substrate; an electrical insulation material enclosing the first semiconductor chip; a second substrate; and a second semiconductor chip arranged on and electrically connected to the second substrate, the second semiconductor chip being part of a power circuit arranged on the second substrate, wherein the first substrate comprises aluminum,	wherein the second substrate comprises an electrical insulation layer embedded into an upper and a lower metal layer, wherein the first aluminum oxide layer is configured to electrically insulate the first semiconductor chip from the first substrate, wherein the first substrate and the second substrate are electrically insulated from one another by the electrical insulation material.
The most relevant prior art reference due to Bayerer (Pub. No.: US 2009/0039498 A1) substantially discloses a power semiconductor module, comprising:					a first substrate(Par. 0067; Fig. 10 – a first substrate comprising layers 13 (a metal layer), 23 (a ceramic layer) & 14 (a metal layer)); 								a first aluminum oxide layer arranged on the first substrate (Par. 0067, 0079; Fig. 10 – first aluminum oxide layer 22); 										a conductive layer arranged on the first aluminum oxide layer (Par. 0067, 0079; Fig. 10 – conductive layer comprising layer 11; first aluminum oxide layer 22); 				a first semiconductor chip arranged on and electrically connected to the conductive layer (Par. 0067, 0079; Fig. 10 – first semiconductor chip 40);						an electrical insulation material enclosing the first semiconductor chip (Par. 0040, Figs. 10-11 – electrical insulation material 51);							wherein the first substrate comprises aluminum (Par. 0079),					wherein the first aluminum oxide layer is configured to electrically insulate the first semiconductor chip from the first substrate (Par. 0067; Fig. 10).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 8 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 8 is deemed patentable over the prior arts.

Regarding Claims 9-11 & 18: these claims are allowed because of their dependency status from claim 8.

Response to Arguments
Applicants’ arguments filed on 07/14/2022 have been fully considered but they are not found to be persuasive.

	Applicant Argues:
“Independent Claim 1 recites, inter alia, a first aluminum oxide layer arranged on the first substrate. The Applicant respectfully traverses the assertion in the Office Action3 that Bayerer discloses “a first aluminum oxide layer arranged on the first substrate (Par. 0067, 0079; Fig. 10 — first aluminum oxide layer 22)”. Bayerer instead teaches “an equipped multilayer substrate 3 with four metal layers 11, 12, 13, 14 and three ceramic layers 21, 22, 23". Therefore, Bayer teaches that the alleged? first aluminum oxide layer 22 is a portion of the substrate 3. More specifically, Bayerer does not teach both a first aluminum oxide layer and a first substrate.”
	The Examiner’s Rebuttal: 
It is true, as noted by the Applicant, that the Bayerer reference teaches “an equipped multilayer substrate 3 with four metal layers 11, 12, 13, 14 and three ceramic layers 21, 22, 23”. However, the Examiner does not have to be bound by the definition of the substrate that the reference has used. If looked a little bit carefully, it would be clear at once that the reference teaches essentially the same structure that the instant claim has recited. The only difference is in how they have grouped the different layers. Unfortunately, that could not mask the fact that both the reference and the instant claim recite essentially the same structure and hence the instant claim could not be considered as patentable over the cited reference. 

	The Applicant has made some more similar arguments and could be rebutted similarly. 
     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/22/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812